

116 HR 3816 IH: No Pensions For Pedophiles Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3816IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Mr. Spano (for himself, Mr. Gaetz, Mr. Smith of Missouri, Mr. Duncan, Mr. Joyce of Pennsylvania, Mr. Norman, Mr. Crenshaw, Mr. Posey, Mr. Cole, Mr. Hagedorn, Mr. David P. Roe of Tennessee, Mr. Gibbs, Mr. Barr, Mr. LaMalfa, Mr. Wilson of South Carolina, Mr. Scalise, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide for the forfeiture of Federal retirement benefits
			 for Federal employees convicted of certain crimes relating to the sexual
			 abuse of children, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Pensions For Pedophiles Act. 2.Forfeiture of Federal retirement benefits for Federal employees convicted of certain crimes relating to the sexual abuse of children (a)In generalSection 8312 of title 5, United States Code, is amended—
 (1)in subsection (a)— (A)by striking or at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; or, and by adding after paragraph (2) the following:
						
 (3)was convicted, on or after the date of the enactment of the No Pensions For Pedophiles Act, of an offense described in subsection (e), to the extent provided by that subsection.; and
 (B)by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; and, and by adding after subparagraph (B) the following:
						
 (C)with respect to an offense described in subsection (e), to the period after the date of conviction.; and (2)by adding at the end the following:
					
 (e)An offense described in this subsection is any offense within the purview of— (1)section 1591 (relating to sex trafficking of children) of title 18;
 (2)chapter 109A (relating to sexual abuse) of title 18, in any case in which the criminal conduct occurred before the victim attained 18 years of age;
 (3)chapter 110 (relating to sexual exploitation and other abuse of children) of title 18; or (4)section 2423 (transportation of minors) or 2425 (use of interstate facilities to transmit information about a minor) of title 18..
 (b)Absence from the United States To avoid prosecutionSection 8313(a)(1) of title 5, United States Code, is amended by striking or at the end of subparagraph (A), by striking and at the end of subparagraph (B) and inserting or, and by adding at the end the following:  (C)after the date of the enactment of the No Pensions For Pedophiles Act, for an offense described in section 8312(e); and.
			